DETAILED ACTION
	This is the first office action on the merits for application 17/460,829, filed 8/30/2021, which claims priority to provisional application 63/071,485, filed 8/28/2020.
	Claims 1-21 are pending in the application. Claims 1-20 are examined herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the invention of Group I, Claims 1-20, in the reply filed on 8/12/2022 is acknowledged.
Claim 21 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/12/2022.

Additional Prior Art
The Examiner wishes to apprise the applicant of the following references, which are deemed relevant prior art, although they are not currently applied in a rejection.
Huang, et al., Solar Energy Materials and Solar Cells 208 (2020) 110398
Geisz, et al., Applied Physics Letters, 91, 023502, 2007
Derkacs, et al., U.S. Patent Application Publication 2018/0240922 A1
Guter, et al., U.S. Patent Application Publication 2016/0380142 A1

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “the removing” in line 1. There is insufficient antecedent for this limitation in the claims, because Claim 1 recites “removing the buffer layer and the substrate.” Therefore, it is unclear whether “the removing” in Claim 5 refers to removing the substrate and/or the buffer layer.
Claims 6-7 are indefinite, because of their dependence on Claim 5.
Claim 20 recites “a lower-Se-doped second layer.” This limitation is indefinite, because it is unclear what the Se-doping is “lower” than. It is the Examiner’s position that any amount of dopant within the range recited in Claim 20 meets the limitations of Claim 20.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kayes, et al. (U.S. Patent Application Publication 2017/0141256 A1).
In reference to Claim 1, Kayes teaches a method of manufacturing a device (Fig. 4, paragraph [0059]).
The device of Kayes comprises, in order a metamorphic contact layer 416, a first metamorphic junction 402, a metamorphic tunnel junction 404’, and a second metamorphic junction 406 (Fig. 4, paragraph [0059]).
The method of Kayes comprises a first depositing of a buffer layer 414 onto a substrate 412 (Fig. 4, paragraph [0059]).
The method of Kayes comprises a second depositing of the metamorphic contact layer 416 (Fig. 4, paragraph [0059]).
The method of Kayes comprises a third depositing of the first metamorphic junction 402 (Fig. 4, paragraph [0059]).
The method of Kayes comprises a fourth depositing of the metamorphic tunnel junction 404’ (Fig. 4, paragraph [0059]).
The method of Kayes comprises a fifth depositing of the second metamorphic junction 406 (Fig. 4, paragraph [0059]).
The method of Kayes comprises removing the buffer layer 414 and the substrate 412 (paragraphs [0059] and [0028]).
In reference to Claim 3, Kayes teaches that the method of his invention further comprises, between the first depositing and the second depositing, the depositing of a sacrificial layer 410 (paragraph [0059]) capable of degradation in the presence of a chemical etchant (paragraph [0028]).

Claims 1-3 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jain, et al. (U.S. Patent Application Publication 2020/0119216 A1).
           In reference to Claim 1, Jain teaches a method of manufacturing a device. The device is shown in Fig. 10A (paragraphs [0174]-[0181]).
            The device of Jain comprises, in order, a metamorphic contact layer 1040, a first metamorphic junction 1060, a metamorphic tunnel junction 1065, and a second metamorphic junction 1070 (Fig. 10A).
These layers are “metamorphic” because they are not lattice-matched to the wafer 1010; instead, lattice transition layer 1020 is taught to be lattice matched to the layer grown on it (Fig. 10A, paragraph [0174]).
The method of Jain comprises a first depositing of a buffer layer 1020/1030 onto a substrate 1010 (Fig. 10A, paragraph [0174]).
The method of Jain comprises a second depositing of the metamorphic contact layer 1040 (Fig. 10A, paragraph [0179]).
The method of Jain comprises a third depositing of the first metamorphic junction 1060 (Fig. 10A, paragraph [0175]).
The method of Jain comprises a fourth depositing of the metamorphic tunnel junction 1065 (Fig. 10A, paragraph 0175]).
The method of Jain comprises a fifth depositing of the second metamorphic junction 1070 (Fig. 10A, paragraph [0175]). 
The method of Jain comprises a step of removing the buffer layer 1020/1030 and the substrate 1010 (paragraph [0180]).
In reference to Claim 2, it is the Examiner’s position that Jain teaches that the buffer layer 1020/1030 comprises a continuous graded buffer layer or a plurality of step-graded buffer layers, because the “lattice transition” layer 1020 must be have a continuous or stepped lattice transition.
In reference to Claim 3, the method of Jain further comprises, between the first depositing and the second depositing, the depositing of a sacrificial layer 1035 capable of degradation in the presence of a chemical etchant, because layer 1035 is taught to be an etch stop layer (paragraph [0175]).
In reference to Claim 12, Jain teaches that the metamorphic contact layer 1040 comprises InGaAs (paragraph [0178]).
This disclosure teaches the limitations of Claim 12, wherein the metamorphic contact layer 1040 comprises gallium, indium, and arsenic.

Claims 1-2 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steiner, et al. (U.S. Patent Application Publication 2019/0245109 A1).
In reference to Claim 1, Steiner teaches a method of manufacturing a device, shown in Fig. 3C (paragraphs [0039]-[0041]).
The device of Steiner comprises, in order, a metamorphic contact layer, corresponding to the “front contact layer of the same lattice constant as the first junction 320, for example an alloy of GaInAs or GaInAsN” (paragraph [0041]). 
The device of Steiner comprises a first metamorphic junction 320 (Fig. 3C, paragraph [0040]).
The device of Steiner comprises a metamorphic tunnel junction 330 (Fig. 3C, paragraph [0040]).
The device of Steiner comprises a second metamorphic junction 340 (Fig. 3C, paragraph [0041]).
These layers are “metamorphic” because they have a different lattice constant than the growth substrate 300 (paragraphs [0034] and [0040]).
The manufacturing process comprises, in order, a first depositing step of a buffer layer 310B onto a substrate 300 (paragraph [0039]).
The manufacturing process comprises a second depositing of the metamorphic contact layer, corresponding to the deposition of  the “front contact layer of the same lattice constant as the first junction 320, for example an alloy of GaInAs or GaInAsN” (paragraph [0041]). 
The manufacturing process comprises a third depositing of the first metamorphic junction 320 (paragraph [0040]).
The manufacturing process comprises a fourth depositing of the metamorphic tunnel junction 330 (paragraph [0041]).
The manufacturing process comprises a fifth depositing of the second metamorphic junction 340 (paragraph [0041]). 
The manufacturing process comprises removing the buffer layer 310B and the substrate 300 (paragraph [0039]).
In reference to Claim 2, Steiner teaches that the buffer layer 310B comprises a plurality of step-graded buffer layers (paragraph [0040]).
In reference to Claim 12, Steiner teaches that the metamorphic contact layer is GaInAs or GaInAsN (paragraph [0041]). 
This disclosure teaches the limitations of Claim 12, wherein the metamorphic contact layer comprises gallium, indium, and arsenic.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kayes, et al. (U.S. Patent Application Publication 2017/0141256 A1).
In reference to Claim 4, Kayes does not teach that the sacrificial layer comprises AlInP in the embodiment of Fig. 4.
However, he teaches that one of several materials suitable for use as the sacrificial layer includes AlInP (paragraph [0028]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have used AlInP as the sacrificial layer of Kayes, because Kayes teaches that AlInP is a suitable material for the sacrificial layers of his invention (paragraph [0028]).
Using AlInP as the sacrificial layer of Kayes teaches the limitations of Claim 4, wherein the sacrificial layer comprises AlInP.

Claims 4-6, 8-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Jain, et al. (U.S. Patent Application Publication 2020/0119216 A1).
In reference to Claim 4, Jain does not teach that the sacrificial layer 1035 necessarily comprises AlInP.
However, he teaches that one of several materials suitable for use as the sacrificial layer includes AlInP (paragraph [0048]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have used AlInP as the sacrificial layer 1035 of Jain, because Jain teaches that AlInP is a suitable material for the sacrificial layers of his invention (paragraph [0048]).
Using AlInP as the sacrificial layer of Jain teaches the limitations of Claim 4, wherein the sacrificial layer comprises AlInP.
In reference to Claims 5-6, Jain does not teach that the removing necessarily comprises applying the chemical etchant to the sacrificial layer 1035.
However, he teaches that one of several methods suitable for use in removing the sacrificial layer includes applying a chemical etchant, HF (paragraph [0048]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have used HF to remove the sacrificial layer 1035 of Jain, because Jain teaches that HF is a suitable etchant for removing the sacrificial layers of his invention (paragraph [0048]).
Using HF to remove the sacrificial layer 1035 of Jain teaches the limitations of Claim 5, wherein the removing comprises applying the chemical etchant to the sacrificial layer 1035.
Using HF to remove the sacrificial layer 1035 of Jain teaches the limitations of Claim 6, wherein the chemical etchant comprises an acid.
In reference to Claim 8, Jain does not teach that the method of his invention necessarily comprises a first intermediate depositing of a strain overshoot layer performed after the first depositing and before the second depositing.
 However, he teaches that the method of his invention may suitably comprise a step of including an overshoot layer into the device, after the first depositing step and before the second depositing step (paragraph [0174]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have included the deposition of the overshoot layer within the method of Jain, because Jain teaches that this is one of several steps suitable for inclusion into the method of his invention.
Jain is silent regarding the thickness of the overshoot layer.
However, Jain teaches that the thickness of the layers of his invention are “less than 15 microns,” to provide the benefit of achieving a device with sufficient flexibility (paragraph [0045]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have formed the overshoot layer to have a thickness “less than 15 microns,” because Jain teaches that the layers of his invention should have this thickness, in order to obtain a device with sufficient flexibility.
Forming the overshoot layer to have a thickness “less than 15 microns” teaches the limitations of Claim 8, wherein the overshoot layer has a thickness of 1 microns.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 I.
In the instant case, the claimed value of “a 1 micron thickness” lies within the taught range of “less than 15 microns.”
In reference to Claim 9, it is the Examiner’s position that, because Claim 9 recites that the “step-back layer” is lattice-matched to the in-plane lattice constant of the “overshoot layer,” and because Claim 9 does not recite the material of the overshoot and step-back layers, then the deposition of the top portion of the “overshoot” layer of modified Jain described in the rejection of Claim 8 above meets the limitations of Claim 9 of “depositing a step- back layer lattice-matched to the in-plane lattice constant of the overshoot layer… performed after the first intermediate depositing and before the second depositing.”
Jain is silent regarding the thickness of the overshoot layer, the top-most portion of which corresponds to the step-back layer.
However, Jain teaches that the thickness of the layers of his invention are “less than 15 microns,” to provide the benefit of achieving a device with sufficient flexibility (paragraph [0045]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have formed the step back portion of the “overshoot” layer to have a thickness “less than 15 microns,” because Jain teaches that the layers of his invention should have this thickness, in order to obtain a device with sufficient flexibility.
Forming the step-back portion of the overshoot layer to have a thickness “less than 15 microns” teaches the limitations of Claim 9, wherein the step-back layer has a thickness of 1 micron.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 I.
In the instant case, the claimed value of “a 1 micron thickness” lies within the taught range of “less than 15 microns.”
In reference to Claim 11, Jain is silent regarding the composition of the overshoot/step-back layer in the embodiment of Fig. 10A.
Therefore, Jain does not teach that the overshoot layer necessarily comprises the elements recited in Claim 11.
However, Jain teaches that InGaP is a suitable material for use as part of the lattice-altering layers disposed on the GaAs substrate (paragraph [0015]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have used InGaP as the strain overshoot layer/step-back layer of modified Jain, because Jain teaches that this is a suitable material for use as part of the lattice-altering layers disposed on the GaAs substrate (paragraph [0015]).
Using InGaP as the overshoot layer/step-back layer teaches the limitations of Claim 11, wherein the step-back layer comprises an alloy comprising gallium, indium, and phosphorous.

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jain, et al. (U.S. Patent Application Publication 2020/0119216 A1), in view of Takamoto, et al. (U.S. Patent Application Publication 2006/0054900 A1).
In reference to Claim 7, Jain does not teach that the chemical etchant is hydrochloric acid.
To solve the same problem of providing a III-V multijunction solar cell, wherein the solar cell is grown on a substrate comprising a sacrificial etching layer, Takamoto teaches that both HF (as in Jain) and HCl are suitable etchants for removing sacrificial layer from a III-V multijunction solar cell (paragraph [0032]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have used HCl in place of the HF of the method of Jain, based on the teachings of Takamoto.
Using HCl in place of the HF of the method of Jain teaches the limitations of Claim 7, wherein the acid comprises hydrochloric acid.
In reference to Claim 18, Jain is silent regarding the temperature at which the second growing step is performed. This growing step forms the metamorphic contact layer 1040, which comprises InGaAs (paragraph [0178]).
To solve the same problem of providing a III-V multijunction solar cell, wherein the solar cell is grown on a substrate comprising a sacrificial etching layer, and wherein the solar cell comprises InGaAs (paragraph [0025]) Takamoto teaches that 600-700 °C is a suitable temperature for forming the photovoltaic layers of his invention (including InGaAs) (paragraph [0039]). 
Therefore, one of ordinary skill in the art at the time the instant invention was filed would have had a reasonable expectation of success in forming the InGaAs at a temperature of 600-700 °C.
Absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have formed the InGaAs metamorphic contact layer of the device of Jain at 600-700 °C, based on the teachings of Takamoto.
It is the Examiner’s position that this process meets the limitations of Claim 18, wherein the second depositing comprises: a first growing step and a second growing step wherein the “first” and “second” steps correspond to the first and second portions of the formation of the metamorphic contact layer. 
Because the entirety of the deposition of layer 1040 is performed at 600-700 °C, this disclosure teaches the limitations of Claim 18, wherein the first growing step is performed at a temperature between about 400 °C and about 800 °C (i.e. 600-700 °C), and the second growing step is performed at a temperature between about 600 °C and about 800 °C (i.e. 600-700 °C).

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jain, et al. (U.S. Patent Application Publication 2020/0119216 A1), in view of Takamoto, et al. (U.S. Patent Application Publication 2006/0054900 A1), and Schulte, et al. (IEEE Journal of Photovoltaics, vol. 7, No. 1, January 2017, pages 347-353).
In reference to Claims 19-20, modified Jain does not teach that the metamorphic contact layer necessarily comprises selenium.
            However, he teaches that one of several suitable dopants for the metamorphic contact layer includes selenium, incorporated at a concentration of 5x1018 atoms/cm3 (paragraph [0178]).
            Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have doped the metamorphic contact layer 1040 of modified Jain with selenium incorporated at a concentration of 5x1018 atoms/cm3, because Jain teaches that this layer may be suitably doped with selenium incorporated at a concentration of 5x1018 atoms/cm3 (paragraph [0178]).
            Doping the metamorphic contact layer 1040 of modified Jain with selenium incorporated at a concentration of 5x1018 atoms/cm3 teaches the limitations of Claim 19, wherein the first growing produces a highly-Se-doped first layer having between about 1e18 and about 1e20 Se atoms per cubic centimeter, because 5x1018 atoms/cm3 lies within this range.
Doping the metamorphic contact layer 1040 of modified Jain with selenium incorporated at a concentration of 5x1018 atoms/cm3 teaches the limitations of Claim 20, wherein the second growing produces a lower-Se-doped second layer having between about 1e17 and about 1e19 Se atoms per cubic centimeter, because 5x1018 atoms/cm3 lies within this range.
Jain is silent regarding the thickness of the metamorphic contact layer.
However, Jain teaches that the thickness of the layers of his invention are “less than 15 microns,” to provide the benefit of achieving a device with sufficient flexibility (paragraph [0045]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have formed the metamorphic contact layer (including the sub-layer made of the first growing step) to have a thickness “less than 15 microns,” because Jain teaches that the layers of his invention should have this thickness, in order to obtain a device with sufficient flexibility.
Forming the portion of the metamorphic contact layer formed by the “first growing” step to have a thickness “less than 15 microns” teaches the limitations of Claim 19, wherein the first growing produces a highly-Se-doped first layer having… a thickness between about 0.1 microns and about 1.0 microns.
Forming the portion of the metamorphic contact layer formed by the “first growing” step to have a thickness “less than 15 microns” teaches the limitations of Claim 20, wherein the second growing produces a lower-Se-doped second layer having… a thickness between greater than 0 microns and about 1.0 microns.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 I.
In the instant case, the claimed value of “a thickness between about 0.1 microns and about 1.0 microns” lies within the taught range of “less than 15 microns.”
            Modified Jain is silent regarding the source of the Se dopant in the method of his invention.
            Therefore, modified Jain does not teach that the Se is provided by an H2Se gas.
To solve the same problem of providing Se dopant in III-V metamorphic solar cells, Schulte teaches that the Se dopant is provided with a H2Se gas (Schulte, column 2, paragraph 1, page 348).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have supplied the Se dopant of modified Jain with a H2Se gas, based on the teachings of Schulte.
Supplying the Se dopant of modified Jain with a H2Se gas, as taught by Schulte, teaches the limitations of Claims 19-20, wherein the Se is provided by an H2Se gas.

Claims 10, 13-14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jain, et al. (U.S. Patent Application Publication 2020/0119216 A1), in view of Wanlass, et al. (U.S. Patent Application Publication 2007/0137698 A1).
In reference to Claim 10, Jain is silent regarding the composition of the overshoot layer in the embodiment of Fig. 10A.
Therefore, Jain does not teach that the overshoot layer comprises Ga(1-z)InzP, with 0.5 ≤ z ≤ 0.8.
However, Jain teaches that InGaP is a suitable material for use as part of the lattice-altering layers disposed on the GaAs substrate (paragraph [0015]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have used InGaP as the strain overshoot layer of modified Jain, because Jain teaches that this is a suitable material for use as part of the lattice-altering layers disposed on the GaAs substrate (paragraph [0015]).
Using InGaP as the overshoot layer does not teach that the composition is necessarily Ga(1-z)InzP, with 0.5 ≤ z ≤ 0.8.
  To solve the same problem of providing metamorphic solar cells comprising InGaP layers, Wanlass teaches that both the lattice constant and the band gap of an InGaP layer are dependent on the amounts of In and Ga within the InGaP (Wanlass, Fig. 1). Specifically, Wanlass teaches that GaP has a lattice constant of ~5.4 Å and a band gap of ~2.25 eV, and that InP has a lattice constant of ~5.9 Å and a band gap of ~1.4 eV (Wanlass, Fig. 1).
Therefore, one of ordinary skill in the art at the time the instant invention was filed to have optimized the amount of Ga and In within the InGaP of modified Jain to control the lattice constant and band gap of the InGaP overshoot layer, based on the teachings of Wanlass.
It is the Examiner’s position that this routine optimization would have led one of ordinary skill in the art at the time the instant invention was filed to have arrived at a composition of Ga(1-z)InzP, with 0.5 ≤ z ≤ 0.8 (per Claim 10), without undue experimentation.
In reference to Claims 13-14, Jain teaches that the metamorphic contact layer 1040 comprises InGaAs (paragraph [0178]).
Jain is silent regarding the ratio of In and Ga in the InGaAs; therefore, he does not teach that the metamorphic contact layer comprises Ga1-xInxAs with 0.6 ≤ x ≤ 0.8 (per Claim 13), or that the metamorphic contact layer comprises Ga0.31In0.69As (per Claim 14).
  To solve the same problem of providing metamorphic solar cells comprising InGaAs layers, Wanlass teaches that both the lattice constant and the band gap of an InGaAs layer are dependent on the amounts of In and Ga within the InGaAs (Wanlass, Fig. 1). Specifically, Wanlass teaches that GaAs has a lattice constant of ~5.7 Å and a band gap of ~1.4 eV, and that InAs has a lattice constant of ~6.05 Å and a band gap of ~0.4 eV (Wanlass, Fig. 1).
Therefore, one of ordinary skill in the art at the time the instant invention was filed to have optimized the amount of Ga and In within the InGaAs of Jain to control the lattice constant and band gap of the InGaAs, based on the teachings of Wanlass.
It is the Examiner’s position that this routine optimization would have led one of ordinary skill in the art at the time the instant invention was filed to have arrived at a composition of Ga1-xInxAs with 0.6 ≤ x ≤ 0.8 (per Claim 13), and Ga0.31In0.69As (per Claim 14), without undue experimentation.
In reference to Claim 17, Jain is silent regarding the thickness of the metamorphic contact layer.
However, Jain teaches that the thickness of the layers of his invention are “less than 15 microns,” to provide the benefit of achieving a device with sufficient flexibility (paragraph [0045]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have formed the metamorphic contact layer to have a thickness “less than 15 microns,” because Jain teaches that the layers of his invention should have this thickness, in order to obtain a device with sufficient flexibility.
Forming the metamorphic contact layer to have a thickness “less than 15 microns” teaches the limitations of Claim 17, wherein the metamorphic contact layer has a thickness of 1 microns.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 I.
In the instant case, the claimed value of “a 1 micron thickness” lies within the taught range of “less than 15 microns.”

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Jain, et al. (U.S. Patent Application Publication 2020/0119216 A1), in view of Wanlass, et al. (U.S. Patent Application Publication 2007/0137698 A1), and further in view of Boisvert, et al. (U.S. Patent Application Publication 2014/0084146 A1).
In reference to Claim 15, Jain does not teach that the metamorphic contact layer comprises nitrogen.
To solve the same problem of providing a multijunction solar cell comprising GaInAs, Boisvert teaches that doping GaInAs with nitrogen provides the benefit of limiting the steady state density of group-V vacancies (paragraph [0010]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have doped the GaInAs metamorphic contact layer of modified Jain with nitrogen, as taught by Boisvert, to achieve the taught benefit of limiting the steady state density of group-V vacancies (paragraph [0010]).
            Doping the GaInAs metamorphic contact layer of modified Jain with nitrogen, as taught by Boisvert, teaches the limitations of Claim 15, wherein the metamorphic contact layer further comprises nitrogen.
In reference to Claim 16, Jain does not teach that the metamorphic contact layer necessarily comprises selenium.
            However, he teaches that one of several suitable dopants for the metamorphic contact layer includes selenium (paragraph [0178]).
            Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have doped the metamorphic contact layer 1040 of modified Jain with selenium, because Jain teaches that this layer may be suitably doped with selenium (paragraph [0178]).
            Doping the metamorphic contact layer 1040 of modified Jain with selenium teaches the limitations of Claim 16, wherein the metamorphic contact layer is doped with selenium.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIE WHITE whose telephone number is (571)272-3245. The examiner can normally be reached M-F 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached on 303-297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SADIE WHITE/Primary Examiner, Art Unit 1721